UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

  Mathew Harley , et al.,

                                 Plaintiffs,

                  - against -                                       Case No: 20-CV-4664

  Peter S. Kosinski, et al.,                                        DECLARATION OF
                                                                    SUSAN GREENHALGH
                                    Defendants.




       SUSAN GREENHALGH declares the following to be true and correct under penalty of

perjury, pursuant to 28 U.S.C. § 1746:

       1.      I am the senior advisor for election security to Free Speech For People, a non-

               partisan, not for profit 501c3 organization committed to protecting democracy for

               all the people.

       2.      I am of legal age and competent to provide this affidavit. All the information

               herein is based on my own personal knowledge unless otherwise indicated.

       3.      I have studied and worked in the area of election security and election technology

               for over 15 years.

       4.      I have researched policies, procedures and laws regarding the electronic return of

               voted ballots extensively from 2007 to the present. I have been invited to speak on

               internet voting at the International Association of Government Officials, the Mid-

               West Election Officials’ conferences and at multiple conferences for the Election

               Verification Network. I have been invited to brief congressional staffers in both

               the U. S. House and Senate on internet voting.
          5.       In 2018, I was the primary author of the report “Email and Internet Voting: The

                   Overlooked Threat to Election Security,” which was co-authored by Jeremy

                   Epstein of the Association for Computing Machinery, U.S. Technology Policy

                   Committee, Paul Rosenzweig of the R Street Institute and Susannah Goodman of

                   the Common Cause Education Fund.1 I presented this paper to the State Election

                   Officials’ Testing and Certification Conference in 2019.

          6.       In 2020, I was the primary author of the white paper “Leveraging Electronic

                   Balloting Options Safely and Securely During the COVID-19 Pandemic,”2 with

                   Dr. Steve Newell of the American Association for the Advancement of Sciences’

                   Center for Evidence in Public Issues. We presented this paper at the State Election

                   Officials’ Testing and Certification Conference and the DEF CON computer

                   security conference this summer.

          7.       I submit this Declaration in opposition to the plaintiffs’ motion for a preliminary

                   injunction that would require election officials of seven states to “accept voted

                   ballots from overseas voters that are sent via email or facsimile to the local

                   election office (whether directly or through DoD Fax).”

          8.       Plaintiffs’ complaint suffers from several erroneous conclusions and assumptions

                   derived from a lack of historical and factual context regarding internet voting in

                   the United States.

          Congressional record on internet voting

          9.       In effect, plaintiffs are asking this Court to do what Congress has refused to

                   pursue or require.


1   Available at: https://www.acm.org/binaries/content/assets/public-policy/jtreportemailinternetvoting.pdf
2   Available at: https://freespeechforpeople.org/wp-content/uploads/2020/06/rabm.white_.paper_.6.23.20.pdf
          10.      Plaintiffs’ complaint is based on the flawed assumption that voted ballots can be

                   returned securely and reliably, and suggests that by dedicating sufficient

                   government resources to this problem it could be solved easily. But Plaintiffs’

                   complaint appears ignorant of over two decades of research and over a $100

                   million spent by federal and state governments in search of secure online ballot

                   return methods, and the federal government’s ultimate decision to abandon an

                   effort to develop an online voting system for military and overseas voters because

                   of overwhelming evidence that it could not be done securely.

          11.      In 2002, in the National Defense Authorization Act (NDAA) Congress directed

                   the Department of Defense (DOD), through its agency the Federal Voting

                   Assistance Program (FVAP), to develop an online ballot return system for

                   military and overseas voters.3

          12.      A system was developed at the direction of the FVAP, termed the Secure

                   Electronic Voting and Registration Experiment (SERVE), aimed to be deployed

                   in the 2004 general elections.

          13.      At the request of the DOD, security researchers examined the security of the

                   SERVE system and found that it could not reliably secure ballots cast over the

                   internet. Researchers concluded that the insurmountable challenge to securing an

                   online voting system lies in the fundamentally insecure nature of the internet,

                   writing:

                           “We do not believe that a differently constituted project could do any
                           better job than the current team. The real barrier to success is not a lack
                           of vision, skill, resources, or dedication; it is the fact that, given the
                           current Internet and PC security technology, the FVAP has taken on an


3   Public Law 107-107 National Defense Authorization Act 2002. 115 Stat 1052
                         essentially impossible task.”4


        14.      In January of 2004, Deputy Secretary of Defense Paul Wolfowitz cancelled the project

                based on the conclusion that the system could not ensure the legitimacy of ballots cast

                over the internet.5

        15.     In response, in 2005 Congress amended its directive in the NDAA and tasked the U.S.

                Election Assistance Commission (EAC) and the National Institute of Standards and

                Technology (NIST) to study online and email ballot return in order to develop a set of

                standards for a secure, remote electronic absentee voting system that could be applied to

                secure the next system developed by the FVAP to replace SERVE.6

        16.     NIST analyzed the security challenges associated with remote electronic voting in several

                reports and identified multiple obstacles to reliably authenticating voters’ identities and

                transmitting ballots securely that have not yet been overcome. In 2011, NIST issued a

                summary of its research and findings that concluded that secure, electronic, voted ballot

                transmission was not yet feasible, writing:

                         “Internet voting systems cannot currently be audited with a comparable
                         level of confidence in the audit results as those for polling place
                         systems. Malware on voters' personal computers poses a serious threat
                         that could compromise the secrecy or integrity of voters' ballots. And, the
                         United States currently lacks a public infrastructure for secure electronic
                         voter authentication. Therefore, NIST's research results indicate that
                         additional research and development is needed to overcome these
                         challenges before secure Internet voting will be feasible.” 7

        17.     Additional research by state governments and private sector researchers agreed




4 Drs. David Jefferson, Aviel D. Rubin, Barbara Simons, and David Wagner, “A Security Analysis of the Secure
Electronic Registration and Voting Experiment (SERVE), Jan. 5, 2004. Available at:
http://euro.ecom.cmu.edu/program/courses/tcr17-803/MinorityPaper.pdf
5 Jim Garamone, “Pentagon Decides Against Internet Voting This Year,” Armed Forces Press Services (February

6, 2004), http://archive.defense.gov/news/newsarticle.aspx?id=27362.
6 The Ronald W. Reagan Defense Authorization Act for FY2005 (P.L. 108-375)
7 See “NIST Activities on UOCAVA Voting,” NIST Information Technology Laboratory (August 25, 2016),

https://www.nist.gov/itl/voting/nist-activities-uocava-voting.
                 with NIST’s conclusions. In 2008, 32 respected computer scientists issued a

                 statement opposing the adoption of online voting in public elections, warning that

                 serious and potentially insurmountable challenges stood in the way of creating a

                 safe internet-based voting system.8

        18.      In 2010, an online voting pilot in the District of Columbia was scheduled to be

                 deployed for the November 2010 elections. Prior to going live, the system was

                 available to the public and researchers that wished to try the system and test its

                 security. Within 36 hours, researchers at the University of Michigan had

                 completely compromised the system and were able to substitute fraudulent ballots

                 for legitimate ones. The breach was undetected by the DC election officials. 9

        19.      The Utah Lt. Governor convened an iVote Advisory Committee to explore online

                 voting. In its final report delivered in August of 2015, the Committee wrote:

                         “Given that sufficiently secure Internet voting systems do not yet exist,
                         they would need to be built. Of course, some systems, like a stone bridge
                         to the moon, are impossible to build. Others, like a stone bridge to
                         Hawaii, are so exorbitantly expensive as to remain a fool’s errand.
                         However, other systems, like spacecraft, aircraft, and the newer Sam
                         White Bridge, are much more affordable. Unfortunately, with the four
                         challenges mentioned in the preceding section, the unconstrained nirvana
                         of Internet voting, “from any device, entirely online,” is so impossible, or
                         at least infeasible, as to be a fool’s errand.”10

        20.      With evidence mounting that a secure online voting system was not possible, and

                 NIST’s conclusion that it could not develop standards capable of securing an

                 online voting system for military and overseas voters, Congress abandoned the



8 “Computer Technologists’ Statement on Internet Voting,” Verified Voting (2008),
http://www.verifiedvoting.org/wp-content/uploads/2012/09/InternetVotingStatement.pdf.
9 Sarah Wheaton, “Voting Test Falls Victim to Hackers,” The New York Times, (Oct. 8, 2010). Available at:

https://www.nytimes.com/2010/10/09/us/politics/09vote.html
10 iVote Advisory Committee Final Report, Utah Lt. Governor, Spencer J. Cox, (Aug. 21, 2015). Available at:

https://elections.utah.gov/Media/Default/Documents/Report/iVote%20Report%20Final.pdf
                development of an online voting system and repealed its directive to FVAP to

                develop a remote electronic voting system in the 2015 NDAA.11

        21.     Separately, in 2010, Congress passed the Military and Overseas Voter

                Empowerment (MOVE) Act to improve access to the ballot for military and

                overseas voters established in the Uniform and Overseas Citizens’ Absentee

                Voting Act (UOCAVA). In an effort to facilitate voting for UOCAVA voters, the

                MOVE Act required states to adopt systems and procedures to allow UOCAVA

                voters to register to vote online, to request an absentee ballot online, and to

                receive a blank absentee ballot electronically, via email or an online portal.12

        22.     While the MOVE Act provided for the possibility of pilot programs for the

                electronic return of voted ballots, Congress notably did not appropriate funding

                for such pilot programs under MOVE, and these pilots were never brought to

                fruition. Instead, Congress provided funding to FVAP to offer Electronic

                Absentee Systems for Elections (EASE) grants to states to support the other

                provisions in the MOVE Act. The grant terms and contracts explicitly prohibited

                states from using the money for the electronic return of voted ballots in live

                elections.”13

        23.     Congress extended the EASE grant program in 2013, again specifically

                prohibiting the use of EASE 2 grant funds for the electronic return of voted

                ballots.14


11 “Voting Demonstration Project Repealed,” U.S. Vote Foundation,
https://www.usvotefoundation.org/blog/domestic-voting/voting-demonstration-project-repealed.
12 Available at: https://www.congress.gov/bill/111th-congress/senate-bill/1415/text
13 Electronic Absentee Systems for Elections (EASE) Grants For States, Territories and Localities Broad Agency

Announcement H98210-BAA-11-0001 Available at:
https://www.fvap.gov/uploads/FVAP/Grants/EASE_BAA.pdf
14 “DoD ANNOUNCES GRANTS PROGRAM TO EASE VOTING PROCESS Funding Available for Research
       24.     The historical record shows clearly that Congress has deliberately contemplated

               and engaged on the issue of remote electronic voting for military and overseas

               voters and has determined that it cannot be done securely and should not funded

               or promoted by the federal government. Plaintiffs are asking the Court to ignore

               the science and take action that Congress has plainly determined is ill-advised.


       Though states permit online voting, this does not mean it’s secure


       25.     Though Congress has wisely declined to require or fund online voting for military

               and overseas voters, over thirty states have adopted this unwise practice. Plaintiffs

               draw the erroneous conclusion that this means it is safe and reliable.

       26.     When considering why so many states currently permit online voting, it is

               important to take into account historical context. Most of the states that currently

               permit electronic ballot return adopted these policies in the late 20th century or

               the first decade of the 2000s. During this period, as described above, there was an

               expectation that the FVAP and the DOD would develop and offer an online

               voting system. States passed laws to permit online ballot return with the

               expectation that a secure online voting system from the DOD would be available

               in the near term.

       27.     In addition, the risks of hacking were not as commonplace as they are today, and

               cybercrime and identity theft were much less mature. Thus, there was less

               awareness of the prospect of online attacks. Furthermore, the U.S. had not yet




and Development”, May 20, 2013. Available at: https://www.fvap.gov/info/news/2013/5/9/dod-announces-
grants-program-to-ease-voting-process
                learned that foreign adversaries were actively trying to compromise our election

                infrastructure. We cannot ignore these facts today.

        28.     In fact, in an effort to reverse this risky policy in Washington State, the Secretary

                of State supported legislation last session to remove the provision to allow

                military and overseas voters to return ballots over the internet citing the increased

                security threats facing our nation’s elections.15


        Plaintiffs overlook constitutional requirements for a secret ballot


        29.     Plaintiffs glancingly acknowledge that email and fax return of voted ballots

                cannot preserve ballot secrecy and protect voter’s right to cast a private ballot, but

                they carelessly ignore the fact that all seven defendant states have constitutional

                provisions that guarantee secrecy in voting.16


        Plaintiffs ignore DOD’s policy to limit its fax service


        30.     In the requested relief, Plaintiffs suggest that voters can easily use the DOD’s fax

                service but Plaintiffs do not acknowledge that the DOD explicitly took actions to

                limit the use of this service in January 2018 because of extremely high volume of

                submissions. 17 Returning ballots via the DOD’s email to fax program includes the

                same serious and insoluble security vulnerabilities identified by computer security




15
   HB 2111 http://lawfilesext.leg.wa.gov/biennium/2019-
20/Pdf/Bill%20Reports/House/2111%20HBA%20SGOV%2020.pdf?q=20201008160117
16
   Caitriona Fitzgerald, Pam Smith, Susannah Goodman, “The Secret Ballot at Risk, Recommendations for
Protecting Democracy,” Electronic Privacy Information Center, Verified Voting, Common Cause, Aug. 28, 2018.
Available at: https://epic.org/2016/08/epic-verified-voting-common-ca.html
17 See: https://www.fvap.gov/info/news/2017/9/19/message-from-the-fvap-director-upcoming-changes-to-ets
       experts in study after study. Overburdening the DOD’s system further would only

       weaken an already insecure and unreliable process.


I affirm, under the penalties for perjury, that the foregoing representations are true and

accurate to the best of my knowledge.




Dated: October 8, 2020

[Amityville, NY]




                               _______________________________
                                    Susan Greenhalgh
